                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PLANNED PARENTHOOD OF ARKANSAS &
EASTERN OKLAHOMA, INC., et al.                                                        PLAINTIFFS

v.                                     Case No. 4:15-cv-566-KGB

CINDY GILLESPIE, Director, Arkansas
Department of Human Services, in her
Official Capacity                                                                    DEFENDANT


                                              ORDER
       Before the Court is the parties’ joint motion to amend protective order (Dkt. No. 197).

Pursuant to Federal Rule of Civil Procedure 26(c)(1), the parties request that the Court amend its

September 15, 2015, Order (Dkt. No. 9). Rule 26(c)(1) provides that the Court may enter a

protective order upon good cause shown. Fed. R. Civ. P. 26(c)(1). At the start of this case, the

Court entered a protective order requiring defendant Cindy Gillespie, Director of the Arkansas

Department of Human Services, in her official capacity, to keep confidential the identities of the

individual plaintiffs in this matter (Dkt. No. 9). Specifically, Ms. Gillespie was prohibited from

disclosing that information to anyone except Ms. Gillespie’s counsel of record, support staff who

are directly assisting counsel in the defense of this litigation, and Department of Human Services

personal who are “actually engaged in the preparation of this action for trial or other proceedings

herein,” all of whom must be advised of their obligations under the Court’s order (Id., at 2).

       In the present motion, the parties state that they anticipate that discovery will require the

exchange and disclosure of confidential information regarding state Medicaid providers,

specifically providers’ unique Medicaid provider numbers (Dkt. No. 197, ¶ 2). The parties

represent that the sensitive nature of the discovery in this action provides good cause to amend the

protective order to cover additional categories of information (Id.). To that end, the parties request
that the Court amend the protective order to require plaintiffs to keep confidential any Medicaid

provider numbers exchanged or disclosed in discovery, subject to the same conditions as described

in the September 15, 2015, protective order, including the following language:

        [Plaintiffs] shall not, without leave of the Court, in any way reveal, disclose, or
        otherwise make known, in whole or in part, the [Medicaid provider numbers] of
        any provider obtained in the course of discovery, to any person except: (a) Counsel
        of record for the [plaintiffs] in this action and their paralegals and other professional
        personnel (including support staff) who are employed by the [entity] and directly
        assisting such counsel in the prosecution or defense of this litigation, are under the
        supervision or control of such counsel, and who have been advised by such counsel
        of their obligations hereunder . . . . If disclosed pursuant to any permitted persons .
        . ., the [Medicaid provider number(s) of any provider] shall not be used for any
        purposes except for the prosecution or defense of this litigation.

(Dkt. Nos. 9, ¶¶ 3-4; 197, ¶ 3).

        For good cause shown, the Court grants the parties’ joint motion to amend protective order

in the manner described above, requiring plaintiffs to keep confidential any Medicaid provider

numbers exchanged or disclosed in discovery. All other terms of the protective order remain in

full force and effect (Dkt. No. 9). It is hereby ordered that:

        1.      Plaintiffs shall not, without leave of the Court, in any way reveal, disclose, or

otherwise make known, in whole or in part, the Medicaid provider numbers of any provider

obtained in the course of discovery, to any person except: (a) Counsel of record for the plaintiffs

in this action and their paralegals and other professional personnel (including support staff) who

are employed by the entity and directly assisting such counsel in the prosecution or defense of this

litigation, are under the supervision or control of such counsel, and who have been advised by such

counsel of their obligations hereunder.

        2.      If disclosed pursuant to any permitted persons, the Medicaid provider number(s) of

any provider shall not be used for any purposes except for the prosecution or defense of this

litigation.



                                                   2
So ordered this 21st day of October, 2019.



                                             _______________________________
                                             Kristine G. Baker
                                             United States District Judge




                                        3
